
	
		I
		112th CONGRESS
		1st Session
		H. R. 1731
		IN THE HOUSE OF REPRESENTATIVES
		
			May 4, 2011
			Ms. Tsongas
			 introduced the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To direct the Secretary of Defense to submit
		  notifications to Congress with respect to the failure by the Secretary to
		  comply with statutory body armor procurement budget information
		  requirements.
	
	
		1.Status of compliance on body
			 armor procurement budget informationNot later than each 90 days beginning on the
			 date of the enactment of this Act, the Secretary of Defense shall submit to the
			 congressional defense committees written notification of—
			(1)the status of the
			 Secretary with respect to complying with the body armor procurement line item
			 requirement under section 141(b) of the National Defense Authorization Act for
			 Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2223; 10 U.S.C. 221 note);
			 and
			(2)the reasons why
			 the Secretary has failed to comply with such requirement.
			
